TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-07-00465-CV




  Walter Lee Hall, Jr.; KWI Legal Defense Fund; and KWI Communications LLC d/b/a
                              KWI Holdings, Appellants

                                                  v.

                                 LRT Record Services, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-07-001548, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants filed an appeal from the trial court’s granting of a temporary injunction

in favor of appellee. Appellee has since filed a motion to dismiss the appeal, attaching a copy of a

final judgment signed by the trial court on September 14, 2007, imposing a permanent injunction

against appellants and terminating the temporary injunction at issue in this appeal.              The

supreme court has held that “[i]f, while on the appeal of the granting or denying of the temporary

injunction, the trial court renders final judgment, the case on appeal becomes moot. When

a case becomes moot on appeal, all previous orders pertaining to the temporary

injunction are set aside by the appellate court and the case is dismissed.” Isuani v. Manske-Sheffield,

802 S.W.2d 235, 236 (Tex. 1991) (citations omitted).                     We therefore dismiss the
appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 13, 2007




                                                2